      Case 4:19-cv-02062-CLM-GMB Document 8 Filed 07/16/20 Page 1 of 2                      FILED
                                                                                    2020 Jul-16 PM 03:37
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

 SIVAPALAN NAGARAJAH,                         )
                                              )
       Petitioner,                            )
                                              )
 v.                                           )   Case No. 4:19-cv-02062-CLM-
                                              )   GMB
 DAVID RIVERA, et al.,                        )
                                              )
       Respondents.                           )

                           MEMORANDUM OPINION

      On April 30, 2020, the magistrate judge entered a report recommending the

court grant Respondents’ motion for summary dismissal and dismiss this 28 U.S.C.

§ 2241 petition without prejudice. Doc. 7. Although the report and recommendation

advised Petitioner of his right to file specific written objections within fourteen (14)

days, the court has received no objections.

      Having carefully reviewed and considered de novo all the material in the court

file, including the report and recommendation, the court ADOPTS the report of the

magistrate judge and ACCEPTS his recommendation. Respondents’ motion for

summary dismissal is due to be granted and the petition is due to be dismissed

without prejudice.

      The court will enter an appropriate order.
Case 4:19-cv-02062-CLM-GMB Document 8 Filed 07/16/20 Page 2 of 2




DONE and ORDERED this 16th day of July, 2020.



                          _________________________________
                          COREY L. MAZE
                          UNITED STATES DISTRICT JUDGE
